FEW, C.J.,
dissenting.
I agree with the majority that the decision not to request a jury charge on a lesser-included offense can be a valid trial strategy. In this case, however, counsel’s decision not to request a charge on strong armed robbery was ineffective under the Sixth Amendment because the decision was based on a critical misunderstanding of the law. Further, counsel’s deficient performance prejudiced Abney because it deprived him of the chance to avoid being convicted of armed robbery. For these reasons, I respectfully dissent.
The victim’s testimony provided the only evidence of how the theft occurred.3 The victim testified Abney “pushed into my ribs and he said ‘don’t move, don’t say nothing, I will kill you.’ ” She described him as “leaning over me and ... talking into my left ear.” She testified he threatened her again, and “this time he was much more angry and much more forceful and he pushed harder on me and he said ... ‘shut the f* * * up or I will kill you.’ ” She also stated, “I was so afraid that he was going to shoot me that I was afraid to hit the panic button [on my car key] or do anything except just stand there.” Abney grabbed her purse, threw it into his vehicle, and sped off. As he sped off, she reached for the purse, “holding on [to the car] for about seven or eight feet,” but she “finally let go” and he got away. She testified she “did not see” the object Abney pushed into her ribs and “he [n]ever referred] to having a gun,” but, “It was a gun.” There was no other evidence presented as to how the theft occurred.
In his closing argument, counsel conceded Abney used violence and fear to accomplish the theft when he stated, “she was standing in the open door of her car about to get into the SUV. Mr. Abney steps out of his car and he immediately grabs her and pushes into her. And he makes ... these terrible threats to her. He says ‘stay here or I will kill you.’ ” Counsel testified at the PCR hearing that his “trial strategy” was to “admit he was guilty of the charge but ... that it was an unarmed purse snatching,” and “all through the trial ... *54I’m telling the jury he’s guilty of ... [strong armed] robbery, my closing, my opening.” Under these facts, the theft that counsel admitted Abney committed could only have been robbery. See State v. Mitchell, 382 S.C. 1, 4-5, 675 S.E.2d 435, 437 (2009) (stating “robbery ... is defined as the felonious or unlawful taking of money, goods, or other personal property of any value from the person of another or in his presence by violence or by putting such person in fear ” (emphasis added) (internal quotations omitted)).
As to whether the robbery was armed robbery, counsel correctly pointed out in his closing argument that the State failed to prove Abney possessed a gun during the robbery. In fact, the trial court directed a verdict in Abney’s favor on the charge of possession of a firearm because the court found the State produced no evidence Abney possessed a gun. Counsel argued, therefore, the robbery could not have been armed robbery based on the actual use of a gun.
However, the law allows the State to prove armed robbery without proving possession of a gun if the State proves the defendant committed robbery “while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon.” S.C.Code Ann. § 16-11-330(A) (2003). Counsel understood the State could convict Abney of armed robbery without proving he possessed a gun, but misunderstood what the law required to accomplish that. Counsel stated in his closing argument, “The judge is going to charge you [that] unless [Abney] alleges he ha[d] a deadly weapon[,] threats do not make the crime armed robbery.” The trial court recognized counsel’s misunderstanding and interrupted at this point, stating, “Counsel, wait a minute now. I am going to have to step in on that. It says by action or words.” Counsel then engaged the court in an argument in front of the jury, thereby clearly demonstrating his misunderstanding of the armed robbery statute. Counsel stated, “I take the position, your honor, that the words have to allege the representation of a weapon and I am going to cite the case I brought.” To this, the court responded, “I am going to charge exactly what the law says and I am pointing out to you, it says ‘either by action or words.’ ” Counsel then stated, still in the *55presence of the jury, “Yes, sir. And I am going to ask the judge to charge the jury also that the mere use of the words alone does not make it armed robbery. And at the end of my closing argument I would ask for an argument, just a closing charges motion.”
Under subsection 16-11-330(A), the State may convict a defendant of armed robbery by proving he “alleg[ed], either by action or words, he was armed.” Id. (emphasis added). Therefore, it is not necessary, as counsel incorrectly believed, for the defendant to represent that he possessed a gun with words. Rather, as the trial court pointed out to counsel when it interrupted his closing, “action” may suffice as a representation of a weapon. Thus, the premise of counsel’s belief that Abney could not be guilty of armed robbery was wrong. Counsel’s misunderstanding could have been corrected by reading the statute or cases interpreting the statute,4 or listening when the trial court corrected him. Counsel gambled his client’s opportunity to avoid an armed robbery conviction on the premise that he could be convicted of armed robbery only if he said he had a gun, when the law clearly allowed him to be convicted of armed robbery for merely acting like he had a gun. The error was critical considering the facts of this case because Abney did not say he had a gun, but his actions led the victim to believe he had one. No supposedly strategic decision passes Sixth Amendment scrutiny when it is based on such an obvious misunderstanding of the law. See Watson v. State, 370 S.C. 68, 74, 634 S.E.2d 642, 645 (2006) (Pleicones, J., dissenting) (stating a valid strategic decision cannot be “grounded in a fundamental misunderstanding of the law”); Gallman v. State, 307 S.C. 273, 277, 414 *56S.E.2d 780, 782 (1992) (finding a strategic decision invalid where “an error of law was involved”).
The State relies on counsel’s testimony that he consulted with Abney, who agreed to the strategy. The argument misses the point of the Sixth Amendment. A criminal defendant is entitled to rely on the advice and expertise of his lawyer — not vice versa. By failing to understand the law on which the State sought to convict his client, and by acting on that misunderstanding, counsel deprived his client of the chance to be convicted of a lesser-included offense for a crime the client admitted to committing. Thus, I would find counsel rendered deficient performance under the Sixth Amendment.
The more difficult question is whether counsel’s error prejudiced Abney. To prove prejudice under Strickland, “the PCR applicant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” McHam v. State, 404 S.C. 465, 474-75, 746 S.E.2d 41, 46 (2013) (internal quotations omitted). In this case, Abney must demonstrate a reasonable probability the jury would have found him guilty of strong armed robbery if the trial court had charged it.
In light of the evidence that Abney stole the victim’s purse and counsel’s admission to the jury that Abney was “guilty of strong armed robbery,” it was impossible for Abney to be “not guilty” of robbery. The State presented convincing evidence that Abney “alleged” the use of a deadly weapon by the act of pushing into the victim’s side and telling her to shut up or he would kill her. However, to convict Abney of armed robbery, the State was also required to prove the victim “reasonably believed” Abney had “a deadly weapon.” § 16-11-330(A). In this regard, it is important to remember the victim’s testimony:
Q: Did you ever see a weapon in Mr. Abney’s hand?
A: I did not see it.
Q: Did you see any sort of knife?
A: No.
Q: Firearm?
A: No.
Q: Anything?
*57A: No.
Our experience in criminal trials teaches us that no result is certain. This is particularly true when it comes to factual findings regarding mental state, such as whether the victim’s belief was “reasonable.” The standard for prejudice is not whether Abney would have been convicted of the lesser offense, but whether there is a reasonable probability he would. See McHam, 404 S.C. at 474-75, 746 S.E.2d at 46. If one juror stood firm on his or her position that the State failed to prove beyond a reasonable doubt that the victim’s belief that Abney had a gun was reasonable, that would have been enough to prevent a conviction for armed robbery, and could have been enough for the jury to find him guilty of the lesser charge.
Counsel’s all or nothing strategy depended on the jury applying the State’s burden of proof in a purely technical fashion and finding an admitted robber not guilty. Such optimism is refreshing, but it has no place at the defense table of a criminal trial when the defendant’s right to the effective assistance of counsel is at stake. Counsel apparently reflected on his strategy later, and at the PCR hearing admitted it “was an objectively wrong decision to make when you’re telling the jury he’s guilty of [strong armed] robbery but then not give them the option.” The same practical reflection before or during trial would have informed counsel what a juror told him afterwards — “[the jury] didn’t think that the defendant was actually armed, ‘but we aren’t letting a creep like that just go home either.’ ”
I would find counsel’s performance was deficient and prejudiced Abney. I would reverse the conviction and remand to the court of general sessions for a new trial.

. Abney did not testify at trial.


. The case was tried in May of 2005. In 2002, the supreme court interpreted subsection 16-11-330(A), stating,
[T]he State may prove armed robbery by establishing the commission of a robbery and either one of two additional elements: (1) that the robber was armed with a deadly weapon or (2) that the robber alleged he was armed with a deadly weapon, either by action or words, while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon.
State v. Muldrow, 348 S.C. 264, 267-68, 559 S.E.2d 847, 849 (2002) (emphasis added).